Citation Nr: 1228915	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-29 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher evaluation for postoperative incision, status post surgical lung resection, evaluated at the 10 percent level prior to October 23, 2008, and at 20 percent since October 23, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from November 1958 to November 1960, with subsequent reserve duty.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted compensation pursuant to 38 U.S.C.A. § 1151 for postoperative incision, status post surgical lung resection, with a 10 percent evaluation effective November 29, 2002. The Veteran appealed therefrom in regard to the initial assigned disability evaluation.

Previously, in January 2009, a hearing was held at the RO before a Decision Review Officer (DRO). Thereafter, in June 2012, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the VLJ and DRO noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Through a February 2009 Supplemental Statement of the Case (SSOC), the RO increased from 10 to 20 percent the evaluation for the Veteran's postoperative incision, status post surgical lung resection, effective October 23, 2008. Notwithstanding this increase in benefits, the claim for a still higher schedular evaluation for this disability remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Then in June 2012 the Veteran provided additional evidence consisting of a VA physician's correspondence, and a copy of a private physician's evaluation for employment capacity, along with a waiver of RO initial jurisdiction over the evidence. The Board accepts the new evidence for inclusion into the record.         See 38 C.F.R. §§ 20.800, 20.1304 (2011). 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that further measures to supplement the record must be undertaken before a final decision is issued in this case. 

Up to this point, the primary source of evaluative criteria upon which the RO has rated the Veteran's residuals of a partial right lung resection is that pertaining to scars, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804. The Board considers first the evidentiary development required along the lines of rating based upon scar symptomatology. 

Effective October 23, 2008, VA revised the criteria for the evaluation of scars.          73 Fed. Reg. 54,710-12 (Sept. 23, 2008), codified at 38 C.F.R.  § 4.118 (2011). There are changes in the new regulation applicable to instances of evaluation of several service-connected scars concurrently. The former criteria also remain applicable even after the effective date of the change in regulation. See VAOPGCPREC 7-2003.

Under the former rating criteria, Diagnostic Code 7804 provided that a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating. 

Following the October 23, 2008 regulatory revision, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars; 20 percent rating for three or four scars; and 30 percent rating for five or more scars. Note 1 to the rating criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

Under the VA rating schedule, however, the Board's analysis is not confined to the specific rating code already implemented, rather, the implementation of another diagnostic code is permitted if warranted under the circumstances of the case.           See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination). See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The former version of Diagnostic Code 7805 provided that other scars (not otherwise considered under the rating schedule) are to be rated on the basis of limitation of function of the affected part.

The revised version of Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804. A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under another appropriate diagnostic code.

What is particularly salient to the present case is that pursuant to the revised Diagnostic Code 7804, Note 3, in effect, for the time period since October 23, 2008, separate ratings are potentially assignable for the same scar sites under both Diagnostic Codes 7804 and 7805. 

Considering the significance to this case of Diagnostic Code 7805 for evaluating limited function due to scarring, the Board would ideally want to have a comprehensive record of disability and attendant symptomatology in this regard. However, that is not the case thus far. The Veteran underwent a VA Compensation and Pension dermatological examination in February 2010 which revealed in pertinent part, "[t]here are no limitations of motion or apparent limitations of function caused by the scar, but there are because of the pain." Clearly this statement implicates the scar region, and pain therefrom, as the cause of demonstrable limitation of function. Unfortunately, the examination report does not proceed to quantify limitation of function due to the disability under consideration, specifically through range of motion studies conducted on the surrounding affected bilateral upper extremities. The Veteran's hearing testimony also alluded to some pain on motion in the upper body region, and diminished participation in various daily and recreational activities. 

The Board concludes that a new VA examination is essential to obtain a more definitive assessment as to the extent of any limitation in function attributable to the disability at issue. The resultant examination findings should then assist in evaluating the Veteran's condition, to the extent warranted, in accordance with Diagnostic 7805, and to the extent moreover that this supports any higher level of overall disability evaluation. 

The Board further finds that the record raises the question of whether the disability at issue better warrants objective evaluation as a form of neurological impairment, than of scar symptomatology. See again, Pernorio v. Derwinski. The Veteran has consistently asserted and there are some corroborating private treatment records to show the presence of nerve damage due to the underlying disability for which section 1151 compensation was granted, involving status-post surgical right lung resection. 

At this stage, there are competing medical assessments as to whether much of the pain and discomfort that the Veteran experiences in the right upper rib cage region is due to right intercostal nerve damage, or instead the result of more superficially located scar tissue. 

The February 2006 VA Compensation and Pension examination by a neurologist found that the Veteran's pain "is not an intercostal nerve distribution, but it is on the skin and directly related to the incision and the scar tissue just under the skin. ...I do not believe there was any 'nerve damage' even though those words are mentioned by some doctors in a loose manner."

Subsequently, however, in his April 2006 evaluation report Dr. R.E., a private neurologist, provided an impression of "intercostal nerve neuropathy after resection."

The April 2008 statement from Dr. B.R.L., another neurologist, attests that the Veteran "suffers from intractable pain from intercostal nerve damage from a post-thoracotomy syndrome."

The May 2008 evaluation report of Dr. J.M.L., yet another private neurologist observed that the Veteran complained of pain which appeared to be in a dermatomal distribution and slightly below the area of incision for removal of his right lung tumor. 

Given these additional private medical findings, the Board will request a new VA neurological examination to provide an assessment on the nature and extent of any nerve damage associated with the disability under consideration, including upon review and consideration of the relevant private neurological opinions on the subject.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA dermatological examination pertaining to the severity of the postoperative incision, status-post surgical lung resection. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present manifestations involving scar symptomatology that are attributable to the Veteran's postoperative incision, status-post surgical lung resection, in accordance with the rating criteria specified at 38 C.F.R. § 4.118. The VA examiner is specifically directed to consider and obtain findings relevant to evaluating limitation of function attributable to the scars under consideration -- to particularly include range of motion studies for the bilateral extremities, and all other affected bodily regions. 

2. The RO/AMC should then schedule the Veteran for a VA neurological examination pertaining to the severity of the postoperative incision, status-post surgical lung resection. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present neurological symptoms and manifestations that are attributable to the postoperative incision, status-post surgical lung resection, in accordance with the rating criteria specified at 38 C.F.R. § 4.118. The VA examiner is specifically directed to determine whether there is objective indication of nerve damage as a component of the disability under consideration in this case, and provided this is the case, please indicate what is/are the precise affected nerve or nerve groups. Please further indicate citation to and consideration of the February 2006 VA Compensation and Pension examination report, as well as the numerous subsequent evaluation reports of private neurologists on the subject of whether the Veteran has sustained demonstrable neurological impairment. 

3. The RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 
11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received. The RO/AMC should undertake specific consideration as to whether the disability at issue is most appropriately evaluated in terms of 38 C.F.R.§ 4.118, Diagnostic Code 7805 rather than Diagnostic Code 7804 (and perhaps rated under both pursuant to the revised rating criteria), or instead is best evaluated pursuant to the applicable rating criteria found at 38 C.F.R. § 4.124a pertaining to neurological impairment. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


